PER CURIAM.
hThe district court did not err in concluding that under the unique facts and circumstances presented in this case, relator did not intend to abandon its claims in the eoncursus action, as shown by its continuous litigation of the closely-related lien *992action. See Clark v. State Farm Mut. Auto. Ins. Co., 00-3010 (La.5/15/01), 785 So.2d 779 (explaining that the abandonment article was not intended to dismiss those cases in which a plaintiff has clearly demonstrated before the court during the prescribed period that he does not intend to abandon the action).
Accordingly, the writ is granted. The judgment of the court of appeal is reversed, and the judgment of the district court is reinstated. The case is remanded to the district court for further proceedings.
WEIMER, J., would grant and docket.